ICJ_133_NavigationalRights_CRI_NIC_2007-10-09_ORD_01_NA_00_EN.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE DISPUTE
  REGARDING NAVIGATIONAL
    AND RELATED RIGHTS
      (COSTA RICA v. NICARAGUA)


       ORDER OF 9 OCTOBER 2007




            2007
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE DU DIFFE
               u REND RELATIF
 A
 v DES DROITS DE NAVIGATION
   ET DES DROITS CONNEXES
      (COSTA RICA c. NICARAGUA)


    ORDONNANCE DU 9 OCTOBRE 2007

                          Official citation :
         Dispute regarding Navigational and Related Rights
        (Costa Rica v. Nicaragua), Order of 9 October 2007,
                    I.C.J. Reports 2007, p. 829




                        Mode officiel de citation :
   Différend relatif à des droits de navigation et des droits connexes
      (Costa Rica c. Nicaragua), ordonnance du 9 octobre 2007,
                       C.I.J. Recueil 2007, p. 829




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-071036-7
                                              No de vente :   929

                              9 OCTOBER 2007

                                  ORDER




  DISPUTE REGARDING NAVIGATIONAL
        AND RELATED RIGHTS
      (COSTA RICA v. NICARAGUA)




   DIFFE
       u REND RELATIF A
                      v DES DROITS
DE NAVIGATION ET DES DROITS CONNEXES
      (COSTA RICA c. NICARAGUA)




                              9 OCTOBRE 2007

                              ORDONNANCE

               829




                              INTERNATIONAL COURT OF JUSTICE

   2007                                       YEAR 2007
 9 October
General List
  No. 133                                    9 October 2007


                        CASE CONCERNING THE DISPUTE
                          REGARDING NAVIGATIONAL
                            AND RELATED RIGHTS
                                   (COSTA RICA v. NICARAGUA)




                                                ORDER


               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
                         RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
                         OWADA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
                         BENNOUNA, SKOTNIKOV ; Registrar COUVREUR.


                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Article 48 of the Statute of the Court and to
               Articles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                  Having regard to the Order of 29 November 2005, by which the Court
               fixed 29 August 2006 and 20 May 2007 as the time-limits for the filing,
               respectively, of the Memorial of the Republic of Costa Rica and the
               Counter-Memorial of the Republic of Nicaragua,
                  Having regard to the Memorial and the Counter-Memorial duly filed
               by the Parties within those time-limits ;
                  Whereas, at a meeting on 27 September 2007 between the President of
               the Court and the Agents of the Parties, the Agents of Costa Rica and
               Nicaragua, referring, inter alia, to the need for the further elaboration of

               4

830         NAVIGATIONAL AND RELATED RIGHTS (ORDER 9 X 07)


certain points which were still in dispute between the Parties after the first
round of written pleadings, and to the fact that Costa Rica wished to
present new information and documents, stated that their Governments
had agreed to request the Court to authorize the filing of a Reply by the
Applicant and of a Rejoinder by the Respondent ; and whereas the
Agents of both Parties also stated that their Governments had agreed on
time-limits for the filing of those pleadings, namely 15 January 2008 for
the Reply of Costa Rica and 15 July 2008 for the Rejoinder of Nicaragua ;


   Taking account of the agreement of the Parties and of the circum-
stances of the case,
  Authorizes the submission of a Reply by Costa Rica and a Rejoinder
by Nicaragua ;
  Fixes the following time-limits for the filing of those pleadings :

    15 January 2008 for the Reply of Costa Rica ;
    15 July 2008 for the Rejoinder of Nicaragua ; and
    Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ninth day of October, two thousand
and seven, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of Costa Rica and the Government of the Republic of Nicaragua, respec-
tively.

                                            (Signed) Rosalyn HIGGINS,
                                                        President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071036-7

